Citation Nr: 1215944	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative changes of the left knee with residuals of a meniscus tear, to include chondromalacia patella (hereinafter a left knee disability).  

2.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972 and from October 1975 to August 1985 with additional periods of unverified service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2007 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.

In March 2011, the Veteran filed a claim of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 (2011), based on convalescence following left knee surgery.  However, this claim has not been developed or adjudicated by the RO.  Thus, it is not presently under the Board's jurisdiction, and the matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Preliminary Matter

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran asserted that he is unemployable due solely to his service-connected left knee disability.  See a May 2011 statement from the Veteran.  As such, a Rice-type TDIU claim has been raised by the record and is properly under the Board's jurisdiction.  See Rice, supra.  

However, in July 2010, prior to his May 2011 assertion, the Veteran filed a separate and distinct VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), claiming that the aggregate of his service-connected "disabilities" prevented him from maintaining employment.  See a July 2010 VA Form 21-8940.  The RO denied this "traditional" TDIU claim in a March 2011 rating decision.  As will be discussed below, the Veteran expressed disagreement with the RO's denial of this claim, but he has not filed a substantive appeal concerning this claim.  As such, under the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Veteran's "traditional" TDIU claim is in appellate status, but the matter has not been perfected, as to allow the Board to undertake appellate review.  

The Board notes that a "traditional" TDIU claim considers whether a Veteran is unemployable due to any service-connected disabilities, alone or in concert.  In contrast, a Rice-type TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability on appeal - in this case, the Veteran's service-connected left knee disability.  As such, a "traditional" TDIU claim is inclusive of a Rice-type TDIU claim.  

In the present case, service connection has been established for major depressive disorder, a left knee disability, a right knee disability, residuals of a fracture of the left distal ulna, a cystic mass of the posterior pharyngeal wall and residuals of excision of a lymph node from the left neck.  It appears that the Veteran's employability is affected by several of his service-connected disabilities, to include his left knee disability.  Specifically, although the Veteran reported in May 2011 that he was unemployable due to his service-connected left knee disability, a November 2009 VA examination report noted that the Veteran has not been employed since October 2008 "primarily" because of his service-connected right knee disability.  See the November 2009 VA examination report.  

In light of above, the issues on appeal are as stated on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To issue a Statement of the Case, to notify the Veteran of the pertinent rating criteria, to afford the Veteran a VA examination, to obtain outstanding VA outpatient treatment records, to obtain updated records from the Social Security Administration and to adjudicate an inextricably intertwined issue.   

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

An October 1986 VA examination report reflects that the Veteran underwent a left knee "arthrotomy and cartilage removal in 1982."  See an October 1986 VA examination report.  While the Veteran's claim of entitlement to service connection for a left knee disorder was denied by the RO in a November 1986 rating decision, in a December 1994 rating decision, the RO found that Clear and Unmistakable Error (CUE) was present in the November 1986 rating decision and established service connection for a medial meniscus tear of the left knee; a noncompensable (zero percent) evaluation was assigned under Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), effective August 12, 1986.  In a December 1995 rating decision, the RO increased the assigned evaluation for the Veteran's service-connected left knee disability from noncompensable to 10 percent disabling under Diagnostic Code 5259, effective May 31, 1995.  

In the November 2007 rating decision, the RO noted that the Veteran complained of pain and limited motion of his left knee at an October 2007 VA examination.  While the RO denied the Veteran's claim for an increased evaluation, it is evident that the RO considered evaluating the Veteran's service-connected left knee disability under alternative Diagnostic Codes, to include 5010 pertaining to traumatic arthritis.  In this regard, the Board notes that, in the November 2007 rating decision, the RO noted that the Veteran's service-connected left knee disability was evaluated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 - 5259.  

In this case, the Board observes that the Veteran was last afforded a VA examination in September 2010 in connection with his claim for an increased evaluation.  However, it appears that this examination does not reflect the current state of this disability, as there is evidence that it has worsened since that time.  Specifically, in March 2011 and May 2011 statements, the Veteran asserted that he underwent surgery on his left knee on March 17, 2011.  See statements from the Veteran dated in March 2011 and May 2011.  The Veteran's VA outpatient treatment records are congruent with these statements, and note that a chondroplasty and a partial meniscectomy was performed on the Veteran's left knee at the Kansas City VA Medical Center (VAMC) on March 17, 2011.  See VA outpatient treatment records dated in March 2011, April 2011 and June 2011.  

VA's General Counsel has indicated that when medical evidence reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected left knee disability.  

As the Veteran's TDIU claim under Rice is partly reliant upon his service-connected left knee disability and the evaluation assigned for such, the Board observes that these claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the Rice TDIU claim is also being remanded.  

Moreover, it appears that there are outstanding VA treatment records.  In a July 2010 statement, the Veteran asserted that a magnetic resonance imaging (MRI) test of his left knee was performed at the Kansas City VAMC in May 2010.  See the Veteran's July 2010 statement.  A copy of this MRI report is not associated with the Veteran VA claims file or the Virtual VA file.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  The most recent VA outpatient treatment records from the Kansas City VAMC associated with the Veteran's VA claims file and Virtual VA file are dated in July 2011.  Upon remand, the RO/AMC must obtain the May 2010 MRI report and any and all outpatient treatment records dated from July 2011 to the present.  

Also, the Board observes that the Veteran filed a claim for disability benefits from the Social Security Administration (SSA), and it appears that the claim may still be pending.  See the Veteran's May 2011 statement. There is no decision on the Veteran's SSA claim in the Veteran's VA claims file or Virtual VA file.  Also, while there are SSA treatment records associated with the Veteran's VA claims file, it is unclear whether these records were submitted by the Veteran or obtained from SSA by VA.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies, such as SSA.  In light of above, the Board concludes that the RO/AMC should attempt to obtain a copy of the unfavorable SSA decision and any medical records upon which that decision was based.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, as noted in the Introduction, in the March 2011, the RO denied the Veteran's "traditional" TDIU claim.  The Veteran was notified of this decision and his appellate rights later that month.  In a May 2011 statement, the Veteran specifically expressed disagreement with the RO's denial of this claim.  See the Veteran's May 2011 statement.  The RO has not issued a Statement of the Case (SOC) in response to the Veteran's Notice of Disagreement (NOD).  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of remanding this issue is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the RO/AMC should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should issue a Statement of the Case (SOC) addressing the issue of entitlement to TDIU.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that his claim will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.  

2.  The RO/AMC should obtain and associate with the record any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

3.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his service-connected left knee disability.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the record.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  The RO/AMC must obtain and associate with the record all identified outstanding records of VA treatment pertaining to the Veteran's service-connected left knee disability.  Specifically, the RO/AMC must obtain and associate with the record the May 2010 MRI report as well as records pertaining to all instances of treatment at the Kansas City VAMC dated from July 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the record.

5.  After completing the development in the foregoing paragraphs, the RO/AMC must afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected left knee disability.  Any and all additional studies, tests, and evaluations deemed necessary by the examiner, to include, should be performed.  The Veteran's VA claims file and Virtual file must be made available for review by the VA examiner.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file and Virtual VA file were reviewed in connection with this examination.  

The examiner should comment on the severity of the Veteran's service-connected left knee disability and report all signs and symptoms necessary for rating the Veteran's disability under the applicable rating criteria.  

Specifically, the VA examiner must comment on the frequency and severity of any instability and/or subluxation which is reported by the Veteran and/or demonstrated during the examination.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, to include instability of the knee.  

The VA examiner must also state whether the Veteran's service-connected left knee disability alone renders him unable to secure or follow a substantially gainful occupation.  

In providing this opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by any disability other than his service-connected left knee disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. 

The examiner should comment on the effect of the Veteran's service-connected left knee disability only on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected left knee disability is of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


